Citation Nr: 0320755	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability manifested by pain.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a chronic leg 
disability.  

4.  Entitlement to service connection for tinea cruris.  

5.  Entitlement to service connection for a chronic bilateral 
wrist disability. 

6.  Entitlement to service connection for a bilateral ankle 
disability manifested by pain.  

7.  Entitlement to service connection for degenerative 
arthritis of the right knee.  

8.  Entitlement to service connection for degenerative 
arthritis of the left knee.  

9.  Entitlement to service connection for a chronic bilateral 
hand disability manifested by pain.  

10.  Entitlement to service connection for a chronic low back 
disability manifested by pain.  

11.  Entitlement to service connection for a chronic urinary 
disability.  

12.  Entitlement to service connection for a chronic bowel 
disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1991.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The Board notes that, as the issue of service connection for 
"urinary/bowel condition" certified for appeal obviously 
involves two distinct systems (genitourinary and 
gastrointestinal), it is more properly styled as separate 
claims. 


REMAND

On his substantive appeal submitted in June 2000 the veteran 
indicated that he wished to appear at a hearing before a 
Member of the Board at the RO (i.e., Travel Board hearing).  
In July 2003 the veteran's representative submitted a Report 
of Contact (VA Form 119) indicating that the veteran 
continues to seek such a hearing.  Given the expressed intent 
of the veteran, the Board concludes that this case must be 
returned to the RO to arrange for a Travel Board hearing.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2002). 

The Board also notes that the Statement of the Case (SOC) 
issued by the RO in June 2000 indicates that a December 1999 
RO decision denied unspecified claims and that a claim for 
service connection for a refractive error was withdrawn by 
the veteran.  The Board finds that documents pertaining to 
these actions are not currently in the claims file.  The RO 
should determine if there are any missing records or 
documents and associate them with the claims file.     

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a Travel Board hearing in conjunction 
with the claims that are currently in 
appellate status.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures. 

2.  The SOC issued by the RO in June 2000 
indicates that a December 1999 RO 
decision denied unspecified claims and 
that a claim for service connection for a 
refractive error was withdrawn by the 
veteran.  The Board finds that documents 
pertaining to these actions are not 
currently in the claims file.  The RO 
should determine if there are any missing 
records or documents and associate them 
with the claims file.     

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

